Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT dated as of November 2, 2015 (this
“Amendment”), is by and among INTRALINKS, INC., as Borrower (the “Borrower”),
INTRALINKS HOLDINGS, INC., INTRALINKS INTERNATIONAL HOLDINGS LLC and DOCTRACKR,
INC., as Guarantors (collectively, the “Guarantors” and together with the
Borrower, the “Loan Parties”) and JPMORGAN CHASE BANK, N.A., as Lender (the
“Lender”).
WHEREAS, the Loan Parties have entered into that certain Credit Agreement dated
as of February 24, 2014 with the Lender, as amended (as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lender agreed, subject to the terms and conditions set
forth therein, to make certain loans to the Borrower; and
WHEREAS, the Borrower has requested and the Lender has agreed, on the terms set
forth herein, to permit the Borrower to request Letters of Credit in alternative
currencies and to amend certain other provisions of the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:
1.Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
2.    Amendments. Subject to the satisfaction of the conditions precedent set
forth in Section 5 and in reliance on the representations, warranties and
covenants set forth in Section 3 below, the Borrower and the Lender agree that
the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions thereto in appropriate alphabetical order:
“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency (including any LC
Alternative Currency), the amount of dollars which is equivalent to the amount
so expressed in such currency at the Spot Rate on the relevant date of
determination.
“LC Alternative Currency” means (a) Sterling, (b) Euros, (c) Singapore Dollars,
(d) Australian Dollars or (e) Japanese Yen.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Economic Sanctions Laws (at the time of the Second
Amendment Effective Date, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Economic
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Affiliate owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Second Amendment” means the Second Amendment to Credit Agreement dated as of
November 2, 2015 by and among the Borrower, the Guarantors and the Lender.




--------------------------------------------------------------------------------



“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
so specified in the Second Amendment.
“Spot Rate” means (a) with respect to Letters of Credit issued by the Lender or
proceeds of Collateral received by the Lender, in each case, in a currency other
than dollars, on any date, as determined by the Lender, the spot selling rate or
spot exchange rate posted by Reuters on its public website for the sale of the
applicable currency for dollars on such date (the “Applicable Quotation Date”);
provided, that if, for any reason, no such spot selling rate or spot exchange
rate is being quoted, the “Spot Rate” shall be determined by reference to such
publicly available service for displaying exchange rates as may be reasonably
selected by the Lender, or, in the event no such service is selected, the “Spot
Rate” shall instead be the rate reasonably determined by the Lender as the spot
rate of exchange in the market where its foreign currency exchange operations in
respect of the applicable currency are then being conducted on the Applicable
Quotation Date for the purchase by the Lender of the relevant currency with
dollars for delivery two Business Days later, and (b) with respect to Eligible
Accounts denominated in a currency other than dollars, or for any other purpose
(other than the purposes set forth in (a) above), on any date, the spot selling
rate or spot exchange rate as of such date as determined by the Borrower by
reference to a publicly available currency exchange service reasonably
acceptable to the Lender. For the purpose of calculating the Borrowing Base, any
Eligible Account denominated in a currency other than dollars shall be converted
into dollars at the Spot Rate in effect on the date on which such Eligible
Account is entered into or recorded in the Borrower’s internal financial
accounting system.
(b)    ARTICLE I of the Credit Agreement is hereby further amended by adding the
following new Section 1.05 at the end of such Article:
“SECTION 1.05. Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to the Lender, including, without limitation, the reimbursement of any
LC Disbursement in respect of a Letter of Credit issued in an LC Alternative
Currency, shall be payable in dollars. Without limiting the other terms of this
Agreement, all calculations and determinations under this Agreement in respect
of any amount in any currency other than dollars (including, without limitation,
any LC Alternative Currency) shall be deemed to refer to the Dollar Amount
thereof, as the case may be, and all Borrowing Base Certificates delivered under
this Agreement shall express such calculations or determinations in dollars or
the Dollar Amount thereof, as the case may be. Each requisite currency
translation shall be based on the Spot Rate.”
(c)    Section 2.05(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(a)    General. Subject to the terms and conditions set forth herein, at any
time and from time to time during the Availability Period, the Borrower, as the
applicant therefor, may request the issuance of Letters of Credit for the
support of the Borrower’s or its Subsidiaries’ obligations, and the Lender shall
issue such Letters of Credit, each of which Letter of Credit shall be
denominated in dollars or an LC Alternative Currency and shall be in a form
reasonably acceptable to the Lender. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any

2
 
 
 




--------------------------------------------------------------------------------



Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrower will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, the Lender shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Economic Sanctions or (B) in any manner that
would result in a violation of any Economic Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit, or any Requirement of Law relating to the Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Lender shall prohibit, or
request that the Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Second Amendment Effective Date, or shall impose upon the Lender
any unreimbursed loss, cost or expense which was not applicable on the Second
Amendment Effective Date and which the Lender in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of the Lender applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Second Amendment Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.”
(d)    Sections 2.09(b) and 2.17(b) of the Credit Agreement are hereby amended
by replacing the term “spot rate of exchange” with the term “Spot Rate” in each
place where the term “spot rate of exchange” appears in such Sections.
(e)    Section 6.02(d) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“(d)    Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (b) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 210 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;”    
3.    No Default; Representations and Warranties, Etc. The Loan Parties hereby
represent, warrant and confirm that as of the date hereof: (a) the
representations and warranties of the Loan Parties contained in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof as if made

3
 
 
 




--------------------------------------------------------------------------------



on such date (except to the extent that such representations and warranties
expressly relate to or are stated to have been made as of an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such earlier date); (b) prior to and after giving effect
to this Amendment, no Default or Event of Default has occurred and is
continuing; (c) the execution, delivery and performance by the Loan Parties of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary corporate, partnership or limited liability action on the part of
the Loan Parties, (ii) do not violate, conflict with or result in a default
under and will not violate or conflict with or result in a default under any
applicable law or regulation, any term or provision of the organizational
documents of any Loan Party or Subsidiary or any term or provision of any
material indenture, agreement or other instrument binding on any Loan Party or
Subsidiary or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained; and (d) this Amendment is the legal, valid
and binding obligation of the Loan Parties, enforceable against the Loan Parties
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.
4.    Ratification, Confirmation and Acknowledgment. The Loan Parties hereby
ratify and confirm all of the terms and provisions of the Credit Agreement and
the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect. Without limiting the generality
of the foregoing, the Loan Parties hereby acknowledge and confirm that, after
giving effect to the amendments to the Credit Agreement pursuant to this
Amendment, the “Secured Obligations” under and as defined in the Security
Agreement are valid and enforceable and are secured by and entitled to the
benefits of the Security Agreement and the other Loan Documents and the Loan
Parties hereby ratify and confirm the grant of the liens and security interests
in the Collateral in favor of the Lender, pursuant to the Security Agreement and
the other Loan Documents, as security for the Secured Obligations.
5.    Certain Conditions to this Amendment. This Amendment shall become
effective as of the first date (the “Second Amendment Effective Date”) on which
the Lender shall have received from each party hereto either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Lender (which may include telecopy or electronic mail
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.
6.    Miscellaneous.
(a)    Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Credit Agreement or the other Loan Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Loan Parties hereby acknowledge and agree that nothing
contained herein shall be deemed to entitle the Loan Parties to receive any
future consent to a departure from, or a waiver, amendment or modification of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Loan Documents in similar or different circumstances.
(b)    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.
(c)    This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

4
 
 
 




--------------------------------------------------------------------------------



(d)    This Amendment constitutes a “Loan Document” as such term is defined in
the Credit Agreement.
(e)    The Loan Parties agree to pay all reasonable and documented out-of-pocket
expenses, incurred by the Lender in connection with the negotiation, execution
and delivery of this Amendment and the consummation of the transactions
contemplated hereby.
[Remainder of this page intentionally left blank]



5
 
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.
BORROWER
INTRALINKS, INC.
By: /s/ Christopher Lafond
Name: Christopher Lafond
Title: Chief Financial Officer
GUARANTORS
INTRALINKS HOLDINGS, INC.
By: /s/ Christopher Lafond
Name: Christopher Lafond
Title: Chief Financial Officer
INTRALINKS INTERNATIONAL HOLDINGS LLC
By: INTRALINKS, INC., its Sole Member
By: /s/ Christopher Lafond
Name: Christopher Lafond
Title: Chief Financial Officer
DOCTRACKR, INC.




By: /s/ Frank Brunetti
Name: Frank Brunetti
Title: President
LENDER
JPMORGAN CHASE BANK, N.A.
By:_ /s/ Thomas G. Williams
Name: Thomas G. Williams
Title: Authorized Officer


